Thompson, J.,
dissents and votes to grant the petition, annul the determination and dismiss the charge, with the following memorandum: As the majority concedes, there is no evidence in the record to support a finding of actual knowledge of the disorder. The evidence adduced at the hearing was also insufficient to establish that Taylor should have known of the disorderly condition. The bartender involved, a man with 30 years experience as a bartender, had been employed by Taylor in that capacity since 1977. He had no record of arrests for any crime, including prostitution-related offenses. There was no evidence in the record that the bartender had been involved in any previous disorder on the premises (see Matter of Martin v State Liq. Auth., 41 NY2d 78). This case thus narrows itself down to the issue of whether the bartender was Taylor’s agent. Even where the licensee admits that the bartender was “in charge” during his absence, the knowledge of the bartender will not be imputed to the licensee where the evidence does not support a finding that the employee had managerial authority (Matter of Collins v State Liq. Auth., 48 AD2d 848, 849; see, generally, Matter of Falso v State Liq. Auth., *92843 NY2d 721). Absent a finding that the licensee had given the bartender unequivocal supervisory responsibility, the bartender should not be deemed an agent whose act may be imputed to the licensee (Matter of Martin v State Liq. Auth., 41 NY2d 78, supra). There was insufficient evidence in this record to support a finding that the bartender was an agent of the petitioner who possessed managerial authority, and therefore, the bartender’s conduct should not have been imputed to petitioner. Taylor testified that it was the bartender’s duty to (1) deal with any disorder that might come up in the premises; (2) ask those who were involved in the disorder to leave; (3) call the police if the disorderly patrons refused to leave; and (4) make sure that the premises were operating in an orderly fashion. These duties are those which any solitary employee left alone in the premises would have. They are not indicative of managerial responsibility on the part of the employee. To adopt the position that the afore-mentioned testimony supports a determination of managerial responsibility comes unreasonably close to adopting a position that any time a single employee is left to operate the business, the owner is responsible for that employee’s act. Such a stance is impractical and ignores the realities of the world of small businesses. So onerous a burden should not be placed on owners of businesses open almost 18 hours a day. Certainly, an owner cannot ignore that which should reasonably be perceived, but the record is devoid of any evidence that such a situation existed here.